OPINION — AG — SECT. FOUR, SIXTEEN AND EIGHTEEN OF SENATE BILL NO. 107 OF THE 37TH LEGISLATURE, FIRST REGULAR SESSION, HAVE BEEN EXAMINED AS TO TITLE, METHOD OF CODIFICATION, MANNER OF APPROPRIATION, AND PURPOSE OF APPROPRIATION, AND ARE, IN RESPECT TO THOSE QUESTIONS, CONSTITUTIONAL. (PRIVATE NON PROFIT CENTERS UNDER THE OKLAHOMA COMMUNITY MENTAL HEALTH SERVICES ACT, 43A O.S. 1971 601 [43A-601]) CITE: 62 O.S. 1978 Supp., 7.2 [62-7.2], ARTICLE II,  SECTION 31, ARTICLE X, SECTION 15, ARTICLE XXI,  SECTION 1 (MENTAL HELATH, PUBLIC FINANCE) (JOHN GREGORY THOMAS) == SEE OPINION NO. 88-601 (1988) ==